     Case 3:20-cv-00267-L-BK Document 20 Filed 06/11/20                  Page 1 of 2 PageID 85



                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

BELINDA POWELL,                                    §
                                                   §
                 Plaintiff,                        §
                                                   §
v.                                                 §            Civil Action No. 3:20-CV-267-L
                                                   §
JUAN JASSO; CHRISTOPHER RUIZ;                      §
MICHAEL OROSCO; JOSUE                              §
CAPETILLO; JACQUELINE LUNDO;                       §
EDWARD ANTUNEZ; and                                §
DALLAS COUNTY,                                     §
                                                   §
                 Defendants.                       §

                                               ORDER

         On February 6 and 24, 2020, the magistrate judge entered orders of deficiency requiring

Plaintiff to pay the requisite case filing fee or file a motion to proceed in forma pauperis using the

AO 239 long form available on the court’s website using the website link provided by the magistrate

judge to that form. After she failed to do either, the Findings, Conclusions and Recommendation

of the United States Magistrate Judge (“Report”) (Doc. 10) was entered on March 31, 2020,

recommending that the court dismiss without prejudice this action for failure to comply with a court

order or failure to prosecute. Although no objections to the Report were filed, the court gave

Plaintiff another opportunity to either pay the filing fee or file a motion to proceed in forma pauperis

by June 9, 2020, in accordance with the magistrate judge’s orders. The court expressly warned that

Plaintiff’s failure to comply with the court’s instructions and the orders entered by the magistrate

judge would result in dismissal of this action under Federal Rule of Civil Procedure 41(b) for failure

to prosecute or comply with a court order.


Order - Page 1
  Case 3:20-cv-00267-L-BK Document 20 Filed 06/11/20                   Page 2 of 2 PageID 86




       On June 8, 2020, Plaintiff moved to proceed in forma pauperis (Doc. 19), but, instead of

completing the AO 239 long form as directed by the magistrate judge using the website link

provided to that form, she filed her motion using the AO 240 short form, which does not include all

of the information needed to determine whether she should be allowed to proceed without prepaying

court fees and costs. The court will not give Plaintiff another chance to comply with the

undersigned’s and the magistrate judge’s orders and instructions, as she has already been given three

opportunities to do so. Moreover, granting Plaintiff a further continuance to comply with the orders

entered in this case would unnecessarily delay the resolution of the litigation. Rather than dismiss

with prejudice the action as indicated in the court’s prior order, though, it will dismiss without

prejudice this action under Rule 41(b).

       Accordingly, having considered Plaintiff’s motion to proceed in forma pauperis (Doc. 19),

the record, and Report, the court determines that the findings and conclusions of the magistrate judge

are correct, and accepts them as those of the court. The court, therefore, strikes Plaintiff’s motion

to proceed in forma pauperis (Doc. 19) and dismisses without prejudice this action under Rule

41(b) for failure to comply with court orders and failure to prosecute. The court also directs the

clerk of the court to term all pending motions.

       It is so ordered this 11th day of June, 2020.



                                                       _________________________________
                                                       Sam A. Lindsay
                                                       United States District Judge




Order - Page 2
